Title: To Alexander Hamilton from Caleb Gibbs, 25 April 1799
From: Gibbs, Caleb
To: Hamilton, Alexander


          
            Dear Sir
            Boston 25th. April 1799.
          
          The Inclosed is an extract of a Letter to General Washington of the 21st. Instant.
          I feel a Conciousness of the rectitude of my conduct during my acquaintance with you, and the friendship subsisting between us as to claim your support in my request to the Commander in Cheif.
          I therefore beg of you to take the arliest opportunity to drop a Line to him on this occasion.
          My disappointment has been great and mortifying respecting Regimental arrangments, however I must submit, and console a wounded heart. I will thank you to acknowledge the receipt of this Letter and let me know your ideas respecting my application.
          With great respect I have the honor to be Dr. Sir Your most Obedient humble Servant
          
            Caleb Gibbs
          
          Major General Hamilton New York.
        